Interim Decision #2065

MATTER

OF LAURENZANO, ET AL.

In Deportation Proceedings
A-19328865, —869
A-19328870, —1, —2
Decided by. Board November 30, 1970
■Iotwithstanding

respondents, admitted as Argentine nationals for temporary visits, may now be stateless, having executed subsequent to entry
declarations of renunciation of Argentine nationality under the United
Nations Declaration of Human Rights, Act, and Covenants, their deportation to Argentina may nevertheless be directed under section 243 (a) of
the Immigration and Natonality Act.

!HARGES:
Order: Act of 1952—Section 241 (a) (9) [8 U.S.C. 1251(a) (9)]—Nonimmigrant visitor—failed to comply with conditions
of admission (Alien (1) )

Act

of 1952—Section 241 (a) (2) [8 U.S.C. 1251(a) (2))—Nonimmigrant visitor—remained longer (Aliens (2)
to (5) )

■I

BEHALF OF RESPONDENTS:
Murray H. Rittenberg, Esquire
11 Beacon Street
Boston, Massachusetts 02108

ON BEHALF OF SERVICE:

Irving A. Appleman
Appellate Trial Attorney

Respondents appeal from orders of a special inquiry officer
ding them deportable respectively on the above-stated charges,
nying their applications for voluntary departure, and directing
eir deportation to Argentina. The appeals will be dismissed.
All five respondents .had hearings before the same special iniry officer at which they were represented by the same attory, who also represents them on these appeals. All five cases
esent the same issue on appeal, were argued together before
s Board, and can be adequately adjudicated in one opinion.
Respondents are all male natives of Argentina, ranging in age
art 22 to 28, who entered the United States as nationals of that
entry as temporary visitors for pleasure on various dates in

636

Interim Decision #2065
1970 and were admitted for fixed periods of time. Within the period of his authorized admission, respondent Laurenzano was
found gainfully employed, in violation of the conditions of his admission. The others were found here after expiration of their respective periods of admission. Orders to show cause were issued
on October 22, 1970.
At their respective deportation hearings, each respondent admitted the truth of the factual allegations contained in his order
to show cause and conceded deportability on the charge stated.
Our review of the records satisfies us that deportability has been
established in each case by evidence which is clear, convincing
and unequivocal.
Counsel stated at each hearing that the respondent therein had
given up his Argentine nationality. Each respondent applied for
the privilege of voluntary departure but conceded that he lacked
the funds needed to depart at his own expense. Since they all
were thereby ineligible for voluntary departure under 8 CFR
244.1, the special inquiry officer denied their applications. Under
the circumstances, that action was proper.
In the presence of counsel, each respondent was asked to state
the country to which he wished to be deported. Without objection,
each respondent designated Argentina. The orders of deportation
before us on appeal direct deportation in each case to Argentina.
At the oral argument, counsel for respondents handed up and
asked us to consider five documents under seal, executed respectively by each respondent under oath before a notary public,
which purport to constitute renunciations of their allegiance to
Argentina and to render them stateless. The documents, while
varying in dates of execution,' are identical in form. They refer
to and invoke "the Universal Declaration of Human Rights and
the Covenants on Human Rights, United Nations Treaty Series,
No. 5158"; "the final act of the United Nations Conference on the
Status of Stateless Persons, done at New York, on 28 September
1954, registered ex officio on 6 June 1960"; "two covenants the
International Covenant on Civil and Political Rights and the International Covenant on Economic, Social and Cultural Rights—
which were adopted by the General Assembly on December 16,
1966"; and they specifically invoke and quote the amendments of
Article 2 of the Declaration.
On appeal, counsel does not challenge the finding of deportability or the denial of voluntary departure. His primary attack is on
I Biancardi's and Bravo's are dated October 24, 1970. The three others are
dated November 4, 1970.

637

Interim Decision #2065
the deportation orders' designation of Argentina as the country
of deportation and he appears to present three alternative arguments.
First, he contends that the Argentine travel documents needed
7or respondents' deportation to Argentina, requested by the Immigration Service from the Argentine authorities, have not yet
>een forthcoming and he asks for 60 days to "straighten it out
me way or the other." The short answer is that the obtention of
ravel documents needed to execute a deportation order is the reponsibility of Service officers engaged in enforcement functions.
t is not within the competence of the special inquiry officer or
pis Board, whose functions are quasi-judicial. We see no reason
) defer action for 60 days.
Second, counsel contends that, as stateless persons, respondents
Lay not be deported to Argentina, the country of their former
itionality. Assuming, arguendo, that respondents' ex parte decrations are sufficient to result in an effective loss of Argenne nationality and consequent statelessness, it by no means folws that they may not be deported to Argentina. The specific
rms of the deportation statute require us to reject this argu?nt.
The statutory scheme is relatively simple. Section 241 of the
t defines the deportable classes of aliens, section 242 prescribes
procedures for determining deportability, and section 243 preibes the manner of executing deportation orders. Section
(a) gives the deportable alien the first choice. With certain
eptions not here pertinent, it requires deportation "to a counpromptly designated by the alien if that country is willing to
?pt him into its territory." Failing that, deportation is diRd to the country of the alien's nationality, if it will accept
. Failing that, deportation may be effected to a number of alative destinations, including the country from which the alien
entered the United States, the country in which he was born,
any country in which he had previously resided.
ach respondent specifically selected Argentina as his destinaSection 243 (a) does not require generally that the alien be a
Dnal of the country he chooses as his destination. Thus, even
B accept as established respondents' loss of Argentine nationand their consequent statelessness, there is no basis on
h we can hold that the special inquiry officer's orders of deLtion to Argentina did not comply with the statute.

638

Interim Decision #2065
Counsel asserted at oral argument that the respondents had
designated Argentina on his advice and that he had so advised
them because the special inquiry officer in other cases had discouraged selection of a country other than that of the alien's nationality or origin. There is nothing in the records before us to
support counsel's assertions or to indicate in any way that respondents' designation of Argentina did not represent their real
choice. In any event, even if we accept counsel's version and ignore their designations, Argentina would still be the appropriate
destination under section 243(a). If respondents are still nationals of that country. Argentina is the destination required by the
second step of section 243(a). And if they are stateless, as they
claim, Argentina is still a permissible destination under several
of the alternatives afforded by the third step, e.g., as the country
of their birth.
Counsel's third argument is that, as stateless persons, respondents may not be deported to any country." He relies for this proposition on the United Nations Declaration, Act, and Covenants referred to in the instruments of renunciation executed by
respondents. We reject this thesis. Quite apart from the fact that
United Nations conventions adhered to by the United States are
not self-executing and do not of themselves supersede our domestic immigration laws, 3 counsel has pointed to nothing in any
treaty, convention or protocol adhered to by the United States
which can be construed as in conflict with the specific terms of
section 293(a). On counsel's premise, all aliens illegally in the
United States could thwart deportation and effectively obtain permanent residence here by the simple expedient of renouncing
their foreign nationality and becoming stateless. Bearing in mind '
the careful system set up by Congress to limit and control immi2 (Transcript of oral argument, page 4) :
Chairman: Let me ask you this question, because I would like to get to the
theory upon which you are here. 15 it your view that your clients are now
stateless? And is it your view, since they are stateless, the U.S. Government cannot deport them to any country?
Attorney: Exactly.
Chaiiman : In other wcrds it is your view that an alien can come to the U.S.
as a temporary visitor and then achieve what amounts to permanent residence by the mere device of executing a renunciation of his foreign nationality and becoming stateless? •
Attorney: May I say according to U.S. laws, no, but according to
international law a treaty which takes precedence over this government's
laws, and signed by the U.S., yes. Absolutely yes.
3 See Vlissidis v. Anadell, 262 F.2d 398 (7 Cir., 1959) ; Hitai v. INS, 343
F.2d 466 (2 Cir., 1965), cert. denied 382 U.S. 816.

639

Interim Decision #2065
gration, it is clear to us that Congress never contemplated such a
result. We cannot construe section 243(a) as having • been
amended in the manner suggested by counsel, in the absence of
more conclusive evidence that this is actually what Congress intended.
ORDER: Tt is ordered that the appeals be and they are hereby
dismissed.

gAA

